Citation Nr: 0509841	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  01-04 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of neck 
injury to include chronic left cervical radiculitis and 
degenerative arthritis (cervical spine disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
September 1985, with prior unverified service of 10 years, 10 
months and sixteen days.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO).

This case was remanded in July 2003 and has been returned to 
the Board for review.  


FINDING OF FACT

The veteran's cervical spine disability is not of service 
origin; degenerative arthritis was noted in 2002.


CONCLUSION OF LAW

The veteran's cervical spine disability was not incurred in 
or aggravated by military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts on appeal that service connection is 
warranted for a cervical spine disability.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist as 
well as, enhances the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

In April 2000, the RO denied service connection for a 
cervical spine disability.  A VCAA-compliant letter was not 
sent to the appellant until May 2001, subsequent to the April 
2000 denial of service connection.  A second letter was sent 
in January 2004.  The May 2001 and January 2004 letters 
provided notice to the claimant regarding what information 
and evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to identify any additional 
evidence or information which he wanted VA to get.  

The VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim for service connection, therefore, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini II.  However, the 
Board finds that any defect with respect to the VCAA 
notice-timing requirement in this case was harmless error.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, VCAA-
compliant notice was provided prior to transfer and 
certification of the appellant's case to the Board, and as 
noted, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
A Statement of the Case (SOC) and supplemental statement of 
the case (SSOC) were provided to the appellant.  Moreover, 
this claim was readjudicated by the RO in August 2004 without 
"taint" from prior decisions.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The Board finds that the SOC, SSOC, Board Remand, and 
correspondence from the RO to the veteran, including the May 
2001 and January 2004 letters, notified him of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence he was expected to provide.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial.  

With respect to the VA's duty to assist, all evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, or the 
veteran has been notified that VA was unable to obtain it.  

In light of the veteran's medical history, the Board remanded 
the case in July 2003 for additional VA examination and 
opinion.  The veteran was scheduled for an examination in 
April 2004.  However, a VA letter dated in April 2004 shows 
that the veteran refused to report for examination.  In this 
case, the examination, which the veteran failed to report to, 
was scheduled in connection with his appeal from the original 
rating denying service connection.  Based on his lack of 
response and the failed attempts to provide him additional 
examination, the Board has no choice but to proceed to decide 
his appeal based on the evidence of record.  38 C.F.R. 
§ 3.655.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual Background

Service medical records (SMRs) show complaints of a stiff 
neck in November 1972, and a fall on a curb in January 1973 
resulting in facial abrasions, no loss of consciousness, and 
diagnosis of a nasal fracture on X-rays.

The record contains VA outpatient records that date between 
February and October 2000.  A radiology report dated in 
February 2000 shows a diagnosis of degenerative arthritis 
with spur formation of the cervical spine.  The veteran 
continued to complain of neck and back pain.  A September 
2000 clinical report includes a diagnosis of stable chronic 
left cervical radiculitis.  The veteran has continued to 
receive treatment for his cervical spine disabilities.

As noted above, in light of the veteran's medical history, 
the Board remanded the case in July 2003 for additional VA 
examination and opinion.  The veteran was scheduled for an 
examination in April 2004.  However, the veteran refused to 
report for examination.   

Criteria and Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

Although the medical records did not describe an injury to 
the cervical spine, the veteran has stated that he injured 
his neck in a 1975 automobile accident.  The Board notes that 
a layperson is not competent to give a medical opinion or 
actual diagnosis; however, the veteran's statements 
describing the symptoms of a disability and an inservice 
event are considered to be competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for cervical spine disability.  The Board notes that the 
veteran did receive treatment for a "stiff neck" during 
service.  However, there is no evidence that this resulted in 
a chronic condition.  The April 1985 retirement examination 
report reflects complaints of a lower back injury (for which 
service connection has been granted) but no mention of a neck 
problem.  The spine was described as "supple" with normal 
range of motion.

Further, the earliest evidence documenting a diagnosis of a 
chronic cervical spine disability is in February 2002, 
approximately 17 years after service discharge, when X-ray 
study revealed degenerative arthritis.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd. 1330, 1333 (Fed. Cir. 2000).  

Until this time the veteran had not noted any neck problems 
despite several VA examinations since discharge.  As recently 
as 1998 he had a full, painless range of cervical spine 
motion.  This is significant in that there was an extended 
period of time between service discharge and the showing of a 
chronic cervical spine disability.  Cf. Mense v. Derwinski, 
1 Vet. App. 354 (1991) (veteran failed to provide evidence of 
continuity of symptomatology of low back condition).  

More importantly, there is no medical evidence on file which 
relates the cervical spine disability to the veteran's period 
of active duty.  This was the purpose of the VA examination 
the veteran refused.  Accordingly, the Board concludes that 
the preponderance of the evidence is against a claim for 
service connection for a cervical spine disability.  





ORDER

Service connection for a cervical spine disability is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


